Citation Nr: 0908510	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-43 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lung disorder, 
claimed as asthma.

2.  Entitlement to service connection for a lung disorder, 
claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served with the Army National Guard of Rhode 
Island on active duty for training (ACDUTRA) from February 
1961 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's application to reopen a previously denied claim of 
entitlement to service connection for a lung disorder, also 
claimed as asthma.

In May 2007, the Board remanded the Veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an April 1997 decision, the Board denied reopening the 
Veteran's claim for service connection for residuals of 
bilateral lobar pneumonia, now claimed as a lung disorder or 
asthma.

3.  Evidence associated with the claims file since the April 
1997 Board denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lung disorder, or raises a 
reasonable possibility of substantiating a claim for service 
connection for a lung disorder, claimed as asthma.

4.  The Veteran is not shown to have a current lung disorder, 
claimed as asthma, for VA compensation purposes. 

CONCLUSIONS OF LAW

1.  The Board's April 1997 decision, which denied reopening 
the Veteran's claim for entitlement to service connection for 
a lung disorder, characterized as residuals of bilateral 
lobar pneumonia, is final.  38 U.S.C.A. §§  7104, 7105 (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2008).

2.  As evidence received since the Board's April 1997 denial 
is new and material, the Veteran's claim for service 
connection for a lung disorder, claimed as asthma, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2008).

3.  A lung disorder, claimed as asthma, was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for a lung disorder was received in 
October 2002.  He was notified of the provisions of the VCAA 
by the Appeals Management Center (AMC) in correspondence 
dated in September 2007.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in September 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in September 2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the September 2007 VCAA notice letter shows the 
AMC identified the basis for the denial in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and lay statements from family and acquaintances have been 
obtained and associated with his claims file, and he was 
provided with a contemporaneous VA examination to evaluate 
the nature and etiology of his claimed disability.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

In an April 1997 decision, the Board denied reopening the 
Veteran's claim for service connection for a lung disorder 
that was a residual of bilateral lobar pneumonia.  Evidence 
of record included service treatment records, statements from 
the Veteran and his representative, a VA pulmonary 
examination report dated in May 1995, private inpatient and 
outpatient treatment records, a transcript of a January 1996 
Travel Board hearing, and lay statement from family members 
and acquaintances received in August 1995 and April 1996.  In 
the denial, the Board  noted that service treatment records 
showed that he was hospitalized for pneumonia, but that it 
had completely cleared.  The separation physical examination 
report noted no lung pathology.  It was also noted that no 
competent medical evidence was submitted to show that the 
Veteran had a current, chronic lung disorder that was due to 
disease or injury incurred during active service.

The Veteran attempted to reopen his claim for service 
connection for a lung disorder in October 2002.  This appeal 
arises from the RO's December 2003 denial to reopen the 
Veteran's claim for service connection for a lung disorder, 
also claimed as asthma.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

In April 1997, the Board denied reopening of the Veteran's 
claim for service connection for a lung disorder, also 
claimed as asthma.  As no other exception to finality 
applies, the Board's decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1100.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the April 1997 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the April 1997 Board 
decision includes statements from the Veteran and his 
representative, private treatment records from S. D., M.D., 
dated from February 1998 to July 2001, private treatment 
records from W. B., M.D., dated from April to August 2003, 
private treatment records from P. P., M.D. that pertain to 
musculoskeletal disabilities, a statement from M. B., M.D., 
dated in June 2007, a VA pulmonary examination report dated 
in July 2008, private CT (computed tomography) scan and MRI 
(magnetic resonance imaging) reports dated in September and 
November 2007 and March 2008.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers, and 
it is not cumulative or duplicative of evidence previously 
considered.  Further, the evidence is material.  The prior 
denial of service connection for a lung disorder was 
predicated on a lack of evidence of a current lung disability 
that was incurred in or aggravated by military service.  
Presently, the private statement M. B., M.D., dated in June 
2007 indicates that the Veteran was being followed for asthma 
and was found to have bilateral non-calcified pulmonary 
nodules of the left lung base.  Dr. M. B. opined that the 
presenting findings were probably the results of the 
pneumoniae that the Veteran had in service.  Thus, this new 
evidence is material in that it addresses the basis for the 
previous denials:  a diagnosis of a current lung disorder and 
a relationship to his military service.  Thus, the claim must 
be reopened.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Factual Background and Analysis

The Veteran contends that he has a current lung disability, 
to include asthma, as a result of pneumonia that he had 
during active military service.

Service treatment records reflect that he was hospitalized 
for pneumonia almost continuously from July 1961 to October 
1961.  In a narrative summary dated in August 1961, the 
Veteran complained of an intermittent, productive cough for 
approximately two years.  It was noted that the Veteran 
smoked approximately one pack of cigarettes every three days, 
and was shown by past medical records to have had a pleuro-
pneumonia in December 1959 and a similar episode in November 
1960.  In addition, he reported having "walking pneumonia" 
at age three.  He denied any known history of asthma, but 
indicated that he may have wheezed occasionally during some 
of his upper respiratory infections.  

In a narrative summary dated in October 1961, he was advised 
to quit smoking, and the diagnosis was pneumonia, completely 
cleared without evidence of bronchial disease.  It was noted 
that his case was discussed three times at the Section 
Conference of the Pulmonary Disease Service, and it was 
decided that he suffered from discrete episodes of pneumonia 
without underlying pulmonary or bronchial disease that could 
be discovered at the time.  A separation examination report 
dated in December 1961 lists normal findings of the lungs and 
chest; however, an x-ray report dated the same day lists left 
lower lobe pneumonia.

Post-service medical evidence that was previously considered 
in the April 1997 Board denial contained no evidence of a 
current lung disorder.

Post-service private treatment notes from S. D., M.D., show 
that the Veteran was treated for acute bronchitis after 
rhinitis was ruled out in February 1999.  In a private 
treatment report from W. B., M.D., dated in April 2003, the 
Veteran indicated that he had smoked for five years and quit.  
Additional treatment notes from Dr. W. B. list an impression 
of asthma, stable in May 2003, and an impression of COPD 
(chronic obstructive pulmonary disease) in August 2003.  
Treatment records from P. P., M.D., related to 
musculoskeletal disabilities.  In a private treatment 
statement from M. B., M.D. dated in June 2007, Dr. M. B. 
indicated that the Veteran was followed for asthma, never 
smoked, and was shown to have bilateral non-calcified 
pulmonary nodules of the left lung base on CT scan in May 
2007.  He opined that the presenting findings were probably 
the results of the pneumoniae that the Veteran had during 
service.  

A private CT scan report from St. Joseph Health Services 
dated in September 2007 listed an impression of stable 
appearance of multiple lung nodules measuring up to 6 mm.  A 
CT scan report dated in November 2007 noted a subcentimeter 
right lower lobe pulmonary nodule that was seen on CT scan in 
September 2007.

In a VA pulmonary examination report dated in July 2008, the 
Veteran reported that he never smoked and never worked with 
asbestos.  Following a physical examination, pulmonary 
function testing, and a chest x-ray examination that showed 
multiple tiny calcified pulmonary nodules, the physician's 
impression was no evidence for a pulmonary condition at the 
present time.  She explained that the only evidence 
suggestive of asthma was an increase in trapped air on 
pulmonary function tests, which can be seen with asthma in 
remission.  She concluded that there was no significant 
functional impairment evident on examination, and she opined 
that it was not likely that the Veteran's current condition 
is related to a disability incurred in service.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection is not 
warranted because there is no persuasive evidence that he has 
a current lung disorder that is related to any event, injury, 
or disease during active military service.  The Board notes 
that while the Veteran was treated extensively for pneumonia 
during service and was shown by x-ray to have pneumonia at 
separation, there is no evidence that he was treated for 
pneumonia or residuals of pneumonia at any time after 
separation from service.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  

Second, the Board observes that the first evidence of any 
lung disorder diagnosed after separation from service 
(besides acute bronchitis in February 1999) is a single 
private treatment note from Dr. W. B. showing treatment for 
asthma in May 2003 - more than 40 years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).  

Furthermore, the only medical opinion establishing a medical 
relationship between the claimed lung disorder to any 
established event in service is the June 2007 private 
treatment statement from Dr. M. B.  This private medical 
opinion, however, only speculates that his asthma and 
pulmonary nodules are "probably" the results of the 
pneumonia that the Veteran experienced in service.  This 
report is also based on the incorrect information that the 
Veteran never smoked, whereas in other medical reports, the 
Veteran admitted to having smoked in the past.  This 
misstatement to the physician diminishes the value of the 
physician's opinion.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (a medical opinion based on an inaccurate 
factual premise has no probative value.)  The Board notes 
that entitlement to service connection may not be granted 
based on resorting to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  See also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim).  

Finally, the most recent medical evidence of record that 
evaluates the Veteran's claimed lung disorder is the July 
2008 VA examination report, which found no evidence of a 
pulmonary disorder other than trapped air on pulmonary 
function tests suggestive of asthma in remission.  The 
physician opined that this condition was not likely related 
to service.  

Consequently, persuasive and competent medical evidence of 
record does not establish a nexus or medical relationship 
between the Veteran's claimed lung disorder diagnosed post-
service and any claimed in-service event, injury, or disease, 
including his treatment for pneumonia.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
does not doubt the sincerity of the Veteran's belief that he 
has a current lung disorder as a result of having pneumonia 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
lung disorder have no probative value.

For all the foregoing reasons, the claim for service 
connection for a lung disorder, claimed as asthma, must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a lung 
disorder, claimed as asthma; to this extent, the appeal is 
allowed.

Entitlement to service connection for a lung disorder, 
claimed as asthma, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


